 


109 HR 4027 IH: Hurricane Disaster Mortgage Moratorium Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4027 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Cummings introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To establish a short-term moratorium on the payment of principal or interest on certain mortgage loans secured by residential or commercial real estate located in any area declared to be a Federal disaster area due to Hurricane Katrina or Hurricane Rita, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hurricane Disaster Mortgage Moratorium Act of 2005. 
2.Mortgage moratorium in disaster areas affected by Hurricane Katrina or Hurricane Rita  
(a)In generalThere is established a moratorium on the payment of both principal and interest, by those who are not in a position to pay, for a 6-month period beginning on August 28, 2005, on any loan or other extension of credit that is secured by residential or commercial real estate, including real estate held by any nonprofit organization, located within an area in which the President, pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, determined, on or after August 28, 2005, that a major disaster exists due to Hurricane Katrina or Hurricane Rita. 
(b)Treatment during moratoriumNo loan or extension of credit to which subsection (a) applies may be found or declared to be delinquent or in default during the moratorium period described in such subsection or be the subject of any negative reporting to any consumer reporting agency during this period. 
(c)Tolling of any foreclosure periodNotwithstanding any other provision of law, the 6-month period described in subsection (a) may not be taken into account after the expiration of such period in determining the length of time any loan or extension of credit to which such subsection applies was in default or the subject of any late payment, for purposes of applying any provision of the loan agreement relating to any payment delinquency or default, determining any applicable time for foreclosure, or making any negative report to any consumer reporting agency with respect to such loan or other credit. 
 
